DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/568,973, filed on January 5, 2022.

Information Disclosure Statement
The information disclosure statement filed January 5, 2022 and May 27, 2022 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings are objected to because Figures  lacks the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the insulative materials is improper.  The applicant should refer to MPEP Section 608.02 for the proper cross-hatching of materials. Correction is required.  
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in line 1, the abstract recites the terms “There is provided…..”, which is improper language for the abstract.  The applicant should delete the terms, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerpheide (Pat Num 3,459,879).  Gerpheide discloses a flexible wiring member (Figs 1-3) having controlled and uniform electrical characteristics, while also facilitate ease of terminating and connecting to circuit components (Col 1, lines 29-37).  Specifically, with respect to claim 1, Gerpheide discloses a flexible wiring member (10) capable of electrically connecting a plurality of desired points separated in a length direction (Fig 2), wherein the flexible wiring member (10) comprises a plurality of conductor holding layers (32 & 34) that are formed in a state of being stacked in a thickness direction and being electrically insulated from one another (Fig 2), wherein power supply line conductors (52 & 56) that have a wide width and are respectively disposed in both of a first conductor holding layer (32) and a second conductor holding layer (34) that are adjacent to each other in the thickness direction (Fig 2) and a plurality of communication line conductors (50 & 54) that have a width smaller than that of the power supply line conductors (52 & 56) and are disposed in one of the first conductor holding layer (32) and the second conductor holding layer (34), wherein the plurality of conductor holding layers (32 & 34) are formed by an insulating resin (Col 4, lines 1-16), and directly cover the power supply line conductors (52 & 56) and the communication line conductors (50 & 54, Fig 2).   With respect to claim 2, Gerpheide discloses that each of the power supply line conductors (52 & 56) are capable of being high-voltage power supply line conductors (i.e. the surface area of the power conductors is greater than the signal conductors and therefore the power conductors are capable of carrying a higher voltage than the signal conductors).   With respect to claim 3, Gerpheide discloses that the  width dimension of a first power supply line conductor (52) disposed in the first conductor holding layer (32) together with the communication line conductors (50) that are formed to be smaller than a width dimension of a second power supply line conductor (56) disposed in the second conductor holding layer (34, Fig 2).   With respect to claim 4, Gerpheide discloses that the flexible wiring member (10) is capable of having usage restrictions (i.e. the claimed structure of the prior art is the same as the claimed invention of claim 1 and therefore is capable of exhibiting the same characteristics), wherein usage restrictions are made in which a direction of a current flowing through a first power supply line conductor (52) disposed in the first conductor holding layer (32) together with the communication line conductors (50) and a direction of a current flowing through a second power supply line conductor (56) disposed in the second conductor holding layer (34) may be set to be the same (i.e. the claimed structure of the prior art is the same as the claimed invention of claim 1 and therefore is capable of exhibiting the same characteristics). With respect to claim 5, Gerpheide discloses that the flexible wiring member (10) is capable of having usage restrictions (i.e. the claimed structure of the prior art is the same as the claimed invention of claim 1 and therefore is capable of exhibiting the same characteristics), wherein usage restrictions are made in which a direction of a current flowing through a first power supply line conductor (52) disposed in the first conductor holding layer (32) together with the communication line conductors (50) and a direction of a current flowing through a second power supply line conductor (56) disposed in the second conductor holding layer (34) may be set to be opposite to each other and the first power supply line conductor (50) may be used as a ground line (Col 4, lines 28-31).   With respect to claim 6, Gerpheide discloses that the  power supply line conductors (52 & 56) and the communication line conductors (50 & 54) are made of conductive metals having a foil shape and having the same thickness (Fig 2, Col 4, lines 1-16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various flexible flat cables.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
November 1, 2022